Filed:  February 7, 2002
IN THE SUPREME COURT OF THE STATE OF OREGON
RICHARD YUGLER,
	Petitioner,
	v.
HARDY MYERS,
Attorney General,
State of Oregon,
	Respondent.
(SC S49042)
	En Banc
	On petition to review ballot title.
	Argued and submitted January 16, 2002.
	Thomas K. Doyle, Portland, argued the cause and filed the
petition for petitioner.
	Brendan C. Dunn, Assistant Attorney General, Salem, argued
the cause and filed the answering memorandum for respondent. 
With him on the answering memorandum were Hardy Myers, Attorney
General, and Michael D. Reynolds, Solicitor General.
	PER CURIAM
	Ballot title certified.  This decision shall become
effective in accordance with ORAP 11.30(11).
		PER CURIAM

	In this ballot title review proceeding, petitioner
challenges various aspects of the Attorney General's certified
ballot title for a proposed initiative measure, which the
Secretary of State has denominated as Initiative Petition 126
(2002).  We review the Attorney General's certified ballot title
to determine whether it substantially complies with the
requirements of ORS 250.035(2)(a) to (d).  See ORS 250.085(5)
(setting out standard of review).

		We have considered petitioner's arguments and determine
that they are not well taken.  Accordingly, we certify to the
Secretary of State the following ballot title for the proposed
measure:											

AMENDS CONSTITUTION: PROHIBITS, UNDER
SPECIFIED CIRCUMSTANCES, RECOVERING
DAMAGES FROM PERSONS LAWFULLY
MANUFACTURING, DISTRIBUTING, SELLING,
ADVERTISING LAWFUL PRODUCTS
		RESULT OF "YES" VOTE: "Yes" vote prohibits
government recoveries for lawfully manufacturing,
distributing, selling, advertising lawful products;
immunizes persons conducting those activities against
claims for product's abuse, unlawful use.
	     RESULT OF "NO" VOTE: "No" vote rejects:
prohibiting government recoveries for lawfully
manufacturing, distributing, selling, advertising
lawful products; immunizing persons conducting those
activities when product is abused, unlawfully used.
	     SUMMARY: Amends Constitution.  Under current law,
persons manufacturing, distributing, selling,
advertising products may be liable for compensatory
damages and, when acting with malice or sufficient
indifference, may be liable for punitive damages;
damages may be reduced, barred by contributory
negligence; sixty percent of all punitive damages go to
state; settlement with tobacco manufacturers requires
payments to state.  Measure provides that no person,
organization, or business enterprise lawfully
manufacturing, distributing, promoting, or advertising
lawful products shall be liable for damages resulting
from another's abuse, unlawful use of those products. 
Measure prohibits state, local, taxing governments from
claiming, or accepting in settlement, damages from
persons, organizations, or business enterprises for
lawfully manufacturing, distributing, selling,
promoting, advertising any lawful product.  Does not
prevent prosecutions, injunctions otherwise available. 
Other provisions.

		Ballot title certified.  This decision shall become
effective in accordance with ORAP 11.30(11).